Exhibit 10.2

AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER

This Amendment No. 2 to Agreement and Plan of Merger (this “Amendment”),
effective as of December 28, 2011, is entered into by and among Rentech, Inc., a
Colorado corporation (“Parent”), Milton C. Farris in his capacity as Stockholder
Representative (“Stockholder Representative”) under the Merger Agreement (as
defined below) and the undersigned Stockholders (as defined in the Merger
Agreement).

WHEREAS, Parent, Stockholder Representative, the undersigned Stockholders and
the other parties thereto entered into an Agreement and Plan of Merger dated as
of June 23, 2009, as amended by an Amendment No. 1 to Agreement and Plan of
Merger dated as of December 7, 2010 (as so amended, the “Merger Agreement”), the
terms of which are incorporated herein by reference and made a part hereof;

WHEREAS, Parent, Stockholder Representative and SunTrust Bank, a Georgia banking
corporation (“Escrow Agent”) also entered into an Escrow Agreement dated as of
June 30, 2009 (“Escrow Agreement”);

WHEREAS, the parties desire to further amend the Merger Agreement as set forth
herein to (a) jointly instruct the Escrow Agent to release 3,409,092 Shares of
Parent Common Stock currently subject to the terms of the Escrow Agreement, such
Shares constituting all of the remaining Shares of Parent Common Stock remaining
in the Escrow Account under the Escrow Agreement, on or prior to December 31,
2011; (b) provide for the final determination and payment of the Earn-Out
Payment under the Merger Agreement; (c) implement the other amendments to the
Merger Agreement provided below and (d) provide for certain other matters as
provided below;

WHEREAS, under Section 14.7 of the Merger Agreement, the Merger Agreement can be
amended by a written instrument making specific reference to the Merger
Agreement signed by the party against whom enforcement of such amendment is
sought; and

WHEREAS, under Section 3.1 of the Merger Agreement, (a) each Stockholder that
has executed a Written Consent or Stockholder Transmittal Letter has constituted
and appointed the Stockholder Representative as its attorney-in-fact and agent
for taking any and all actions and making any and all decisions required to be
taken by such Stockholder, in its capacity as and with respect to its status as
a Stockholder, under the Merger Agreement; and (b) upon execution of this
Amendment by the Stockholder Representative, the amendments to the Merger
Agreement and other provisions provided below shall be binding upon and
effective against the Stockholders (whether or not party to this Amendment).

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows.

1. Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings given to them in the Merger Agreement.



--------------------------------------------------------------------------------

2. Escrow Release. After the execution of this Amendment by both of the parties
hereto, Parent and Stockholder Representative shall execute a joint written
instruction letter, in a form previously delivered by Parent to the Stockholders
Representative, directing the Escrow Agent to release, by no later than
December 31, 2011, 3,409,092 Shares of Parent Common Stock from the Escrow
Account to Escrow Participants on a pro rata basis in accordance with
Section 1(d) of the Escrow Agreement. Such Shares constitute all of the
remaining Shares of Parent Common Stock remaining in the Escrow Account under
the Escrow Agreement.

3. Amendments to Article I.

 

(a) The following definition is hereby added to Section 1.1 of the Merger
Agreement in appropriate alphabetical order:

““Earn-Out Payment” means 2,000,000 Shares of Parent Common Stock.”

(b) The definition of “Total Consideration” in Section 1.1 of the Merger
Agreement is hereby amended and restated to read as follows:

““Total Consideration” means the sum of the Adjusted Initial Stock
Consideration, the Cash Consideration and the Earn-Out Payment.”

(c) The following defined terms are hereby deleted from Section 1.1 of the
Merger Agreement: “Feasibility Study,” “Future Innovations,” “Licensed SGC
Technology,” “Rentech Project,” “Rialto License Agreement,” “SilvaGas Design”
and “Vermont Project”.

(d) The following defined terms and the associated Section references are hereby
deleted from the table of defined terms in Section 1.2 of the Merger Agreement:
“Cap Amount,” “Company Change Objection,” “Company Change Objection Statement,”
“Company Review Representative,” “Dispute Notice,” “Earn-Out Determination
Date,” “Earn-Out Expiration Date,” “Earn-Out Payment,” “Excess Licensing Fees,”
“Excess Licensing Fees Statement,” “Feasibility Completion Date,” “Final
Performance Criteria,” “Incremental Startup Investment,” “Indemnity Payouts,”
“Independent Engineer,” “Licensing Fees,” “Maximum Earn-Out Payment,” “Parent
Proposed Change,” “Parent Proposed Change Statement,” “Performance Criteria,”
“Performance Criteria Percentage,” “Permitted Objection,” “Proposed Final
Performance Criteria,” “Proposed Final Performance Criteria Statement,”
“Qualified License Agreement,” “Qualified Licensing Fees,” “SilvaGas Gasifier”
and “Technical Review Committee”.

4. Amendment to Section 2.5(a)(i)(A)(3). Section 2.5(a)(i)(A)(3) of the Merger
Agreement is hereby amended and restated to read as follows:

“(3) zero (0);”

5. Amendment to Section 2.13. Section 2.13 of the Merger Agreement is hereby
amended and restated to read as follows:

 

2



--------------------------------------------------------------------------------

“2.13 Earn-Out Payment. Subject to the approval by the NYSE Amex of the listing
of the Shares of Parent Common Stock comprising the Earn-Out Payment on the NYSE
Amex, Parent shall deliver to each Stockholder (other than Dissenting
Stockholders) its Pro Rata Portion of the Earn-Out Payment by no later than
March 31, 2012. Parent shall use its commercially reasonable efforts to obtain
the approval of the NYSE Amex of such listing by no later than such date. In
accordance with Section 8.8, the certificates representing the Shares of Parent
Common Stock issued pursuant to this Section 2.13 shall bear the legend set
forth in Section 8.8(b); provided, however, that, if no later than January 31,
2012, the Stockholder Representative delivers to Parent an opinion of Troutman
Sanders LLP reasonably satisfactory in form and substance to Parent to the
effect that one or more of such certificates are not required to bear a
restrictive legend to comply with the provisions of the Securities Act, then
such certificate or certificates shall not bear such legend.”

6. Amendment to Section 2.14. Section 2.14 of the Merger Agreement is hereby
amended and restated to read as follows:

“2.14 [Intentionally Omitted].”

7. Amendment to Section 12.2(a)(iii). Section 12.2(a)(iii) of the Merger
Agreement is hereby amended and restated to read as follows:

“(iii) [Intentionally Omitted];”

8. Amendment to Section 12.2(b)(iii). Section 12.2(b)(iii) of the Merger
Agreement is hereby amended and restated to read as follows:

“(iii) [Intentionally Omitted];”

9. Amendments to Section 12.2(c). Section 12.2(c) of the Merger Agreement is
hereby amended to delete each reference to “or Excess Licensing Fees, as
applicable,” contained therein.

10. Amendment to Exhibit E. Exhibit E to the Merger Agreement is hereby amended
and restated to read as follows:

Exhibit E

[Intentionally Omitted]

11. No Further Payments. Section 5 of this Amendment fully and finally
determines the amount and timing of any further consideration to the
Stockholders under Article II of the Merger Agreement. Except as provided in
Section 5 of this Amendment, from and after the date of this Amendment, Parent
shall have no further obligation to pay any further consideration pursuant to
Article II of the Merger Agreement in respect of the shares of Company Capital
Stock or otherwise.

 

3



--------------------------------------------------------------------------------

12. Release by Stockholders.

(a) By execution of this Amendment by the Stockholder Representative and/or such
Stockholder, each Stockholder, on behalf of itself and any of its Affiliates,
successors, heirs, executors, administrators, assigns and agents (“Stockholder
Releasing Parties”) hereby forever releases and discharges Parent and its
predecessors, successors, Affiliates, assigns, agents, insurers, directors,
officers, employees, attorneys and all persons acting by, through, under or in
concert with them, or any of them (together, the “Parent Released Parties”) from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, obligations, promises,
liabilities, claims, demands, damages, losses, costs or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (“Claims”) which such
Stockholder Releasing Parties now have or may hereafter have against the Parent
Released Parties, or any of them, known or unknown, (i) arising from or relating
to the payment of any consideration pursuant to Article II of the Merger
Agreement (other than Parent’s obligations under Section 2 and Section 5 of this
Amendment), (ii) arising from or relating to any actual or alleged breach by
Parent or any Affiliate of Parent on or prior to the date of this Amendment in
respect of the Merger Agreement, the Escrow Agreement or any other agreement
entered into in connection therewith or (iii) otherwise arising from or relating
to the Merger Agreement, the Escrow Agreement, the negotiation or execution
thereof or the transactions contemplated thereby (other than Parent’s
obligations under Section 2 or Section 5 of this Amendment) (the Claims
referenced in foregoing clauses (i), (ii) and (iii), collectively, the “Released
Claims”). Each Stockholder shall not sue, or otherwise file any claim against, a
Parent Released Party based on any Released Claim.

(b) The release provided for in this Section 12 extends to claims which the
Stockholder Releasing Parties do not know or suspect to exist in their favor,
which if known by the Stockholder Releasing Parties would have materially
affected the decision to enter into this Amendment. The Stockholder Releasing
Parties hereby acknowledge that they are familiar with Section 1542 of the Civil
Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING A RELEASE, WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Being aware of the provisions of this Section 1542, the Stockholder Releasing
Parties hereby expressly waive and relinquish any rights or benefits which they
have or may have under Section 1542 of the Civil Code of the State of
California, or any other statute or legal principle with similar effects.

(c) The Stockholder Releasing Parties acknowledge that, after the execution of
this Amendment, they may discover claims in addition to or different from those
which they now have or believe to exist with respect to the subject matter of
this Amendment, but that it is the intention of the parties to fully settle and
release all of the Released Claims whether known

 

4



--------------------------------------------------------------------------------

or unknown, which now exist, may exist, or may have existed against each other.
In furtherance of this intention, the Stockholders hereby agree that this
Amendment shall be and will remain in effect as a full and complete release of
the Released Claims notwithstanding the discovery or existence of any such
additional or different claim or fact.

(d) Neither the execution of this Amendment by the parties hereto, nor the
consideration provided for herein, nor anything else contained herein, shall be
taken, or construed at any time or place as an admission on the part of any
Parent Released Party. The parties hereto recognize that the Parent Released
Parties expressly continue to deny the validity of any of any claims or amounts
against them.

(e) The Stockholders hereby represent that none of the Released Claims have been
assigned to any Person, and that all of the Released Claims are owned by them
and by no other persons.

(f) The parties hereto warrant that they have not relied upon any statement or
representation by the other parties or any of their agents, or attorneys, in
executing this Amendment or in making this settlement provided for herein,
except as expressly provided for herein.

(g) The parties hereto represent that they have received legal advice with
respect to the provisions of this Amendment.

13. Stockholder Representations and Warranties. Each Stockholder executing this
Amendment represents and warrants that: (a) such Stockholder is an “accredited
investor” within the meaning of Regulation D under the Securities Act; (b) the
Shares of Parent Common Stock acquired by such Stockholder pursuant to this
Amendment are being acquired for such Stockholder’s own account and not with a
view toward distributing or reselling such securities in any transaction that
would be in violation of the Securities Act, any other federal securities law or
the securities laws of any state; (c) such Stockholder has such knowledge and
experience in financial and business matters that it is capable of utilizing the
information made available to it to evaluate the merits and risks of an
investment in Parent and to make an informed investment decision with respect
thereto; (d) such Stockholder is able, without impairing its financial
condition, to hold the Shares of Parent Common Stock for an indefinite period of
time and to suffer a complete loss of its investment; (e) such Stockholder
recognizes that an investment in Parent involves significant risks, and it
acknowledges and agrees that it has taken full cognizance of, and understands,
the risks related to the purchase of such Shares of Parent Common Stock; and
(f) such Stockholder has been given the opportunity to ask questions and receive
satisfactory answers concerning the Shares of Parent Common Stock.

14. Parent Representations and Warranties. Notwithstanding Section 12.8(b) of
the Merger Agreement, Parent represents and warrants that, to Parent’s
Knowledge, as of the date of this Amendment, Parent Indemnified Parties do not
have any claim for indemnification under Section 12.2 or Section 12.10 of the
Merger Agreement. “Parent’s Knowledge” means to the actual knowledge of D. Hunt
Ramsbottom, Dan J. Cohrs or Colin M. Morris.

 

5



--------------------------------------------------------------------------------

15. No Further Amendment. Except as expressly amended hereby, the Merger
Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Merger Agreement or any of the
documents referred to therein.

16. Effect of Amendment. This Amendment shall form a part of the Merger
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Merger Agreement shall be deemed a reference to the Merger
Agreement as amended hereby. This Amendment shall be deemed to be in full force
and effect from and after the execution of this Amendment by the parties hereto.

17. Miscellaneous. The provisions of Article XIV of the Merger Agreement are
hereby incorporated herein by reference and shall govern this Amendment in all
respects.

(SIGNATURE PAGE FOLLOWS)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
as of the date first above written.

 

     RENTECH, INC.   

/s/ Colin Morris

   By: Colin Morris    Its: Senior Vice President and General Counsel   
STOCKHOLDER REPRESENTATIVE   

/s/ Milton C. Farris

   Milton C. Farris    STOCKHOLDERS   

/s/ Milton C. Farris

   Milton C. Farris   

/s/ John A. Williams

   John A. Williams   

/s/ Leonard A. Silverstein

   Leonard A. Silverstein   

/s/ Charles A. Hawkins

   Troutman Sanders LLP

[Signature Page to Amendment No. 2 to Agreement and Plan of Merger]